Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 1 of 22 PageID 870




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  JOSEPH LONGO, JUSTIN LONGO,
  LOIS SPATZ, EAVEN SPATZ, RAINA
  POMEROY AND MAXWELL
  NASSAR, individually and on behalf of
  all others similarly situated,        CASE NO.: 8:20-cv-02651-KKM-TGW

        Plaintiff,

  v.

  CAMPUS ADVANTAGE, INC., and
  BYL COLLECTION SERVICES, LLC

        Defendants.

   MEMORADNUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                     CERTIFICATION


                                  Argument Summary

       Plaintiffs ask this Court to provide equitable and monetary relief for fees for

 services the Defendant Campus Advantage Inc., (“Campus Advantage”) did not and

 could safely provide because of the dangers of COVID-19. Plaintiff Eaven Spatz

 perhaps said it best when she begged Campus Advantage on March 17, 2020 to act

 “humanely in these trying times and offer either a heavy discount or option to

 terminate the lease.” (Exhibit A, Spatz E-mail March 17, 2020). The goal of this

 lawsuit is to achieve that equitable goal.




                                              1
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 2 of 22 PageID 871




     Each Plaintiff and all Class Members have the same contract for housing at

 Campus Advantage’s Florida Student Properties1. These properties are high-density

 private dorms specifically designed and marketed to students at many of Florida’s

 colleges and universities. Because of COVID-19 and state-wide college campus

 shutdowns, student Plaintiffs2 and class members could not safely occupy the housing

 and receive the bargained-for services, yet the Campus Advantage has refused to

 refund any portion of their payments, despite the fact that the surrounding university

 dorms and apartments with very similar housing situations did in fact provide refunds

 and ceased collection activity. But Defendant Campus Advantage not only sought the

 rent and fees at issues, they hired a third party debt collector, Defendant BYL

 Collections, to go after the students and their families.        This case presents these

 questions, all of which can be resolved for all class members in this single proceeding:

     1. Did Campus Advantage’s inability and failure to provide services frustrate the

        purpose of the housing contracts? And, given the COVID-19 pandemic and the

        severe restrictions on activities that form the basis of the services available at

        Campus Advantage’s Florida Student Properties, were the contractual

        obligations impossible to perform?

     2. Did Campus Advantage breach its contracts with the Plaintiffs and class

        members?


 1
   “Campus Advantage’s Florida Student Properties” shall refer to The Verge, Northgate Lakes,
 Torchlight Townhomes, Forum Tallahassee, Campus View Place, and Lyon’s Corner (Ex B. at 19:9-
 17).
 2
   “Student Plaintiffs” shall refer to Justin Longo, Eaven Spatz, and Maxwell Nassar
                                              2
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 3 of 22 PageID 872




    3. Did Campus Advantage breach the implied duty of good faith and fair dealing?

    4. Was Campus Advantage unjustly enriched by retaining rent and fee payments?

    5. Did Campus Advantage commit conversion?

    6. Did Campus Advantages conduct constitute money had and received?

    7. Did the Campus Advantage harass Plaintiffs and class members in an attempt

       to collect an illegitimate debt?

    8. Did BYL Collection’s conduct toward the Spatz Plaintiffs and Sub Class

       constitute harassment under the Florida Consumer Collection Practices Act and

       Fair Debt Collection Practices Act?

       Defendants’ defenses apply to all Class Members, making a class-wide

 resolution the best and most efficient means of resolving this dispute — which, because

 of the relatively small sums involved, cannot be reasonably brought on an individual

 basis. Plaintiffs respectfully urge this Honorable Court to grant their motion.

                                          Background

       Plaintiffs and Putative Class Members were college students and residents (or

 guarantors for residents) at Campus Advantage’s Florida Student Properties that are

 private dorm-like student housing complexes. Student Plaintiffs and Class Members

 vacated Campus Advantage’s Florida Student Properties after their colleges shut down

 in response to the COVID-19 pandemic. (Doc. No. 34 ¶ 70, 72 and 78).

       Campus Advantage’s Florida Student Properties are high-density student

 housing complexes for college students. Id. ¶ 1. They offer a comprehensive college-

 student housing experience by offering residents a college dormitory life with closely
                                              3
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 4 of 22 PageID 873




 packed shared living quarters, on-site group study lounge, “organized resident

 activities through our Students First Residence Life program,” free printing, shuttle

 services to the campus, swimming pools, game rooms, fitness centers and

 “sophisticated roommate matching program.” Id. ¶¶ 1,18. Campus Advantage’s

 advertising and marketing targets college students across the state. Id. ¶¶ 15,16, 18. As

 operator and manager of the properties, Defendant Campus Advantage exercised

 plenary decision-making authority as to amenity closures, canceling services, and the

 refusal to release Plaintiffs and Class Members from their respective lease agreements.

 Campus Advantage’s decisions were universal across all its Florida properties

 admitting that decisions “are made company-wide by upper management at [their]

 corporate office.” Id. ¶ 73. Campus Advantage’s handling of the COVID-19 pandemic

 was the same at each of their Florida Properties (Exhibit B- D. Oltersdorf Tr. at 162:3-

 163:13).

       When COVID-19 struck, high-density dormitories like Campus Advantage’s

 Florida Student Properties became unsafe and dangerous. (Doc. No. 34 ¶ 2). In

 response, colleges across Florida, including those served by Campus Advantage closed

 their campuses and dormitories, moved classes online, and issued refunds. Id. ¶¶ 52,

 59, 68. Campus Advantage’s Florida Student Properties closed its on-site offices,

 closed all amenities, canceled all events, and enacted a policy to address only the most

 urgent maintenance issues, in order to protect their staff from COVID. While Campus

 Advantage ignored the reality that shared living quarters were dangerous to inhabit as

 a result of the pandemic, forcing the student Plaintiffs and Class Members home, it
                                            4
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 5 of 22 PageID 874




 has now changed its tune as the new class of college residents moved in, posting

 prominently on its website:

        USE THE FACILITIES AT YOUR SOLE RISK. ALWAYS ASSUME
        THAT ANYONE COULD HAVE COVID-19. The Landlord and property
        manager make no representation or warranty that Facilities are free of
        COVID-19 or that persons using the Facilities are not infected with COVID-
        19. COVID-19 is highly contagious and is believed to spread primarily through
        person-to- person contact, airborne contaminants, and contact with surfaces.
        Residents may be exposed to or infected with COVID-19 at the Property or as
        a result of residing at the Property or using any of the Facilities, and such
        exposure or infection may result in personal injury, illness, permanent
        disability or death. https://campusadv.com/covid19-old/covid-19-rules-
        and-regulations/ (accessed February 16, 2021, emphasis added).

       Because of the pandemic closures, the vast majority of the residents at Campus

 Advantage’s Florida Student Properties, including the Student Plaintiffs, vacated the

 dorm and returned home, yielding to orders from their schools, Governor DeSantis,

 and the CDC. Id. ¶¶ 70, 72, 78, 85. At university-run facilities, students were asked to

 evacuate dormitories with similar layouts to Campus Advantage’s Florida Student

 Properties. And recognizing that it would be inequitable and improper to charge

 students for housing that became unsafe to occupy, these educational institutions have

 been refunding housing money to students and their families. Id. Defendants, on the

 other hand, refused to do so. Id. ¶ 60. Although Campus Advantage’s Florida Student

 Properties could not be safely occupied by the students, and the bargained-for

 amenities and services could not be safety provided, Defendant Campus Advantage

 has refused to return any portion of the rent and other fees it collected.

       Instead, Defendant Campus Advantage retained Defendant BYL Collections to

 harass students and their families like the Spatz Plaintiffs, on their behalf, to collect

                                             5
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 6 of 22 PageID 875




 illegitimate debts for services Campus Advantage could not and did not provide. Id.

 ¶¶ 10, 39, 77. And on top of that, Campus Advantage received a $2,000,000 million

 forgivable Payment Protection Plan Loan from the federal government to offset losses

 caused by the pandemic. Id. ¶ 3. Ultimately, Campus Advantage sought to have its

 cake and eat it too.

        Defendant Campus Advantage knew that the purpose of the student housing

 lease between itself and Plaintiffs and putative Class Members was frustrated due to

 COVID-19. Id. ¶¶ 17, 81–84. Defendant advertised their Florida properties as “luxury

 student apartments” steps away from campus, with university involvement and

 resident activities through their “Students First™ Residence Life Program.” Id. ¶¶ 1,

 15, 18, 19. But when Governor DeSantis closed Florida universities with the purpose

 of students to “return home”3 there was no reason for residents to remain in their

 “luxury student apartments” that now had none of the bargained-for amenities and

 very limited maintenance and other services.               Id.    Nor, as Defendant Campus

 Advantage later admitted via the COVID-19 warning on its website, was it safe for

 students to remain. Id.

        After the closures and move outs, Defendant Campus Advantage sent mass

 emails to putative Class Members, including Plaintiffs, demanding rental payments




 3
  Emily Bloch, Coronavirus: DeSantis announces working with universities to keep students home, The
 Florida Times-Union (Mar. 17, 2020, 12:33 p.m. ET),
 (https://www.jacksonville.com/story/news/local/2020/03/17/coronavirus-desantis-announces-
 working-with-universities-to-keep-students-home/112247846/)
                                                  6
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 7 of 22 PageID 876




 and denying any contract cancellations or modifications. Id. ¶ 63, 108. Defendant

 Campus Advantage stated:

       “We want to directly address the concerns we know several of you have
       about your lease agreements, we are empathetic with the challenges the
       COVID-19 pandemic is creating nationally and globally, and the impact
       it’s having on student lifestyle, including campus closures; online course
       attendance; transitions back to cities, state, or even nations of origins;
       and concerns over employment. Regretfully, these circumstances are
       outside of our control, and while we realize that you and your family
       may be facing uncertainty with employment or source of income, which
       can result in challenges making rent payments, we are not able to release
       residents from lease obligations at this time.” Pl.’s Am. Compl. Ex. B
       (Doc. No. 34-3) (emphasis added).

 As shown above, Campus Advantage made clear it expected payment. As early as

 March 19, 2020, Campus Advantage knew the purpose of the contract with the

 Putative class had been frustrated and impossible to perform.

       Like all Putative Class Members, students Plaintiffs resided at Campus

 Advantage’s Florida Student Properties and, along with their guarantors, executed a

 Lease Agreement with Defendants from August 2019 through July 2020. Id. ¶¶ 21, 29,

 45. Campus Advantage’s Florida Student Properties serve many colleges and

 universities across the state, including Florida State University, University of Florida,

 Valencia College, and the University of Central Florida, where the named Student

 Plaintiffs attend school. Id. ¶ 1, 15-16. Student Plaintiffs chose one of Campus

 Advantage’s Florida Student Properties specifically because of its student-centered

 services. Id. ¶ 1, 18-19. After signing the lease, Plaintiffs Spatz and Nassar paid $769




                                            7
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 8 of 22 PageID 877




 per month, and Plaintiff Longo paid $735 a month, for room, board, and utilities like

 trash, pest control, cable, and internet. Id. ¶¶ 22, 30, 46, 75 n. 16.

          On March 16, 2020, former-President Trump and the Center for Disease

 Control and Prevention issued the “15 days to slow the spread” guidance, providing

 social distancing guidelines like avoiding gatherings of more than 10 people. Id. ¶ 51.

 On March 17, 2020, the State University System of Florida canceled all classes and

 on-campus events. Id. ¶ 52. On the same day, Florida Governor DeSantis announced

 he “wants college students to go home – and stay there.”4 Governor DeSantis

 emphasized that the purpose of moving to remote classes is so that students “actually

 return home.” Id. Plaintiffs and Putative Class Members complied.

          While the named Plaintiffs did not believe they owed Campus Advantage full

 rent for March 2020, each Plaintiff’s lease obligations were paid in full through April

 1, 2020. (Ex. A, at 52:9-16; 63:16-20; 73:22-24)

          As of April 6, 2020, Defendant Campus Advantage had actual knowledge that

 Plaintiff Longo had vacated the premises, that his family could not afford to pay for a

 vacant student apartment with both parents out of work due to the pandemic.

 However, Defendant continued charging the Longos not only their monthly rent, but

 also daily late fees. (Exhibit C, Longo Payment Ledger, DEF 000283-000313).

 Campus Advantage sent the Longo Plaintiffs account to BYL Collections who then

 sought to collect $3,265.00 in rent, late fees and penalties, despite the Longos returning



 4
     Supra., Bloch, Emily
                                              8
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 9 of 22 PageID 878




 possession of the student apartment in April 2020. (Doc. 34-5).

       On March 17, 2020, the day that UCF announced the canceling of all in-person

 classes and campus events, Plaintiff Eaven Spatz emailed Campus Advantage and

 asked the company to act “humanely in these trying times and offer either a heavy

 discount or option to terminate the lease.” (Ex. A). Defendant refused. When the

 Spatzes removed the final belongings from the private dormitory, they encountered an

 insect infestation suggesting the complex was not being properly cleaned and

 maintained during the pandemic, as stated in the lease agreement. (Doc. 34, ¶75).

 Despite the Spatzes returning possession of the property to Campus Advantage on

 April 9, 2020, and despite knowledge the Spatzes were represented by counsel,

 Campus Advantage contacted the Spatzes directly through their debt collector BYL

 Collections who attempted to collect $3,356.00 in rent, late fees and penalties, for a

 student apartment that was no longer safe to inhabit, and for services that Defendant

 Campus Advantage were no longer able to perform.

       Plaintiff Pomeroy contacted Campus Advantage by email on March 19, 2020,

 inquiring about prorated or discounted rent in light of all of the campus closures and

 government orders sending students home. (Exhibit D- Pomeroy Email, March 19,

 2020) Just eight minutes later, a representative from Campus Advantage replied that

 full rent payments were still expected monthly. Id. Despite moving out in March and

 turning in his keys on April 11, 2020, Defendant actively sought and collected full




                                           9
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 10 of 22 PageID 879




 payment from Plaintiffs Nassar and Pomeroy, resorting to harassing phone calls and

 collection emails. (Doc. 34 ¶¶ 78-79).

                               Proposed Class Definition

       With benefit of discovery and further case development and consideration,

 Plaintiff proposes a class and sub-class definition that is slightly modified from the

 original proposed class definition in the complaint. See Prado-Steiman v. Bush, 221 F.3d

 1266, 1273 (11th Cir. 2000) (“[T]he scope and contour of a class may change radically

 as discovery progresses and more information is gathered about the nature of the

 Putative Class Members' claims.”).

 By this motion, Plaintiffs request certification of the following class:

           All people who paid or were responsible for the costs of rent and fees
           for or on behalf of residents in Defendant Campus Advantage’s
           Florida student housing complexes who (1) moved out after March 17,
           2020, but before the expiration of their lease term, and either (a) paid
           the costs of rent and fees for the months of March, April, May, June
           and/or July 2020, or (b) did not pay, but were charged rent and fees
           for these months.

 And the Spatz Plaintiffs request certification of the following sub-class:

           All people responsible for the costs of rent and fees for or on behalf of
           residents in Defendant Campus Advantage’s Florida student housing
           complexes who (1) moved out after March 17, 2020, but before the
           expiration of their lease term, and (2) who were contacted by BYL
           Collection Services seeking to collect room, board, and fees on behalf
           of Campus Advantage.

                                          Argument

  A.   The proposed class and sub-class are ascertainable.




                                             10
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 11 of 22 PageID 880




        Class certification first requires that Plaintiffs satisfy the implied Rule 23

 prerequisite that a class be ascertainable — a class that is “adequately defined and

 clearly ascertainable.” Cherry v. Dometic Corp., 986 F.3d 1296, 1302-03 (11th Cir. 2021)

 (cited authority omitted). Ascertainability requires that Class Membership be “capable

 of being determined.” Id. at 1303 (cleaned up). But “membership can be capable of

 determination without being capable of convenient determination. Administrative

 feasibility is not an inherent aspect of ascertainability.” Id.

      Class Membership is determinable through a combination of the Defendant

 Campus Advantage’s records and information from Class Members. For instance,

 Campus Advantage records tracked room occupancy through surveys, unit checks,

 tracking key returns and other correspondence. (Ex. B. at 89:20-90:1; 135:13-18;

 137:12-24). During the relevant time period, Campus Advantage kept “ongoing

 spreadsheets” and “ongoing records” to “indicate where [they] had empty units.” (Ex.

 B. 94:18-22) Although Campus Advantage “always tried to keep track of which

 apartments are occupied. [They] made an extra effort to determine people’s status

 through surveys starting in April.” (Ex. B, at 88:23-89:4). This was true for not only

 the Verge and Northgate Lakes, but all their properties. (Ex. B, at 89:18-19). Knowing

 all residents would not respond, Campus Advantage instructed their managers, for all

 their student properties, nationwide, to begin calling residents who had not responded

 on March 26, 2020. (Ex. B, at 102:19-103:6). Campus Advantage also tracked key




                                              11
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 12 of 22 PageID 881




 returns. (Ex. B, at 80:4-9).5 As for the sub-class, Campus Advantage’s records tracked

 which accounts were sent to BYL Collections for further collection activity. (Ex. B

 144:12- 145:1).

       If there are gaps in the Defendants’ records, Defendants cannot rely on their own

 failures in record keeping to defeat class certification. Hand v. Beach Ent. KC, LLC, 456

 F. Supp. 3d 1099, 1150 (W.D. Mo. 2020); citing Mullins v. Direct Digital, LLC, 795 F.3d

 654, 668 (7th Cir. 2015) (“[R]efusing to certify on this basis effectively immunizes

 defendants from liability because they chose not to maintain records of the relevant

 transactions”); see also Meinders D.C., Ltd. v. Emery Wilson Corp., No. 14-CV-596-SMY-

 SCW, 2016 WL 3402621, at *6 (S.D. Ill. June 21, 2016); Zyburo v. NCSPlus, Inc., 44 F.

 Supp. 3d 500, 503 (S.D.N.Y. 2014). Instead, the Defendants have contact information

 for all residents, and residents could complete questionnaires to confirm that they

 moved out and provide any other information necessary to determine Class

 Membership. See Byrd v. Aaron’s Inc., 784 F.3d 154, 170-71 (3d Cir. 2015) (approving


 5
   In addition to the surveys sent, unit checks, phone calls and key returns, additional information can
 be obtained from additional occupancy lists (“Northgate Lakes Occupancy 3/25/2020 (Oltersdorf
 trans. Ex. 18) and (“Northgate Lakes Occupancy 7/23/2020 (Oltersdorf trans. Ex.19)) as well as
 Student Living Demographics for The Verge (Oltersdorf trans., Ex. 20) and Northgate Lakes
 (Oltersdorf trans., Ex. 21) Campus Advantage has provided in response to discovery requests.
 Unfortunately, the corporate deponent for Campus Advantage was not prepared to testify as to these
 documents, (Ex. B., 67:17-68:4; 68:25-69:3; 108:24-109:8; 109:25-112:21; 113:2-18; 114: 15-115:21;
 116:4- 120:4; 120:9-121:10; 122:7-123:10; 129:14-130:22; 131:18-132:14) other than to represent that
 further clarity as to the meaning of some of the notations would aid in determining occupancy. (Ex.
 B., 138:14-139:5; 140:8-11). “[T]he lack of knowledge answer is itself an answer which will bind the
 corporation at trial.” Peeler v. KVH Indus., Inc., No. 8:12-CV-1584-T-33MAP, 2014 WL 117101, at *8
 (M.D. Fla. Jan. 13, 2014) citing Corp. v. Jorda Enters., 277 F.R.D. 676, 690 (S.D.Fla. Jan.30, 2012).
 However, Plaintiff has scheduled the depositions of Maria Ippolito, manager for Northgate Lakes on
 September 16, 2021 and Marianne Farrington, manager for the Verge on September 17, 2021 to
 flush out the additional information this lists can provide as yet another tool to identify the class.
                                                   12
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 13 of 22 PageID 882




 plan to send forms to Putative Class Members to determine if they met the class

 definition; “there will always be some level of inquiry required to verify that a person

 is a member of a class. Such a process of identification does not require a mini-trial,

 nor does it amount to individualized fact-finding . . . and indeed must be done in most

 successful class actions.”) (cleaned up).

  B.   All Rule 23(a) requirements are met.

       Having demonstrated an ascertainable class and sub-class, Plaintiff next must

 satisfy each of the Rule 23(a) factors: (1) that the class is so numerous that joinder of

 all members is impracticable; (2) that there are questions of law or fact common to the

 class; (3) that the Plaintiff’s claims are typical of the Class Members’ claims; and (4)

 that the representative parties will fairly and adequately protect the interests of the

 class. Each factor is satisfied, as discussed below.

       1.     Rule 23(a)(1) – Individual joinder of all tenants is impracticable.

       Rule 23(a)’s requirement that the class be “so numerous that joinder of all

 members is impractical” imposes a “generally low hurdle[.]” Vega v. T-Mobile USA Inc.

 564 F.3d 1256, 1267 (11th Cir. 2009). Numerosity does not require a showing of the

 precise number of Class Members, id., but instead only requires “that joinder is

 impracticable, not impossible.” Fabricant v. Sears Roebuck & Co., 202 F.R.D. 310, 313

 (S.D. Fla. 2010). Numerosity is usually satisfied if the class comprises 40 or more

 members. See, e.g., Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986).

       Here, we know of 1,613 students at The Verge and Northgate Lakes alone. (Ex.



                                             13
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 14 of 22 PageID 883




 B, 30:21-22; (34:7-10).6 When factoring in each of Campus Advantage’s Florida

 Student Properties, the Plaintiffs expect this number to more than double. While the

 exact number of Class Members is not yet known, certification does not require that

 information at this stage. Vega, 564 F.3d at 1256 (“[A] plaintiff need not show the

 precise number of members in the class.”). And besides, this information can be

 confirmed by Class Members themselves. For now, it is fair and logical to say that

 most residents moved out of the facilities. Therefore, numerosity requirement is

 satisfied.

         2.      Rule 23(a)(2) – There are common questions of law or fact.

         Federal Rule of Civil Procedure 23(a)(2) requires that there be “questions of law

 or fact common to the class.” Commonality is another “low hurdle.” Williams v.

 Mohawk Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009). Plaintiff need only show

 that the class claim presents “at least one issue whose resolution will affect all or a

 significant number of the Putative Class Members” and is “susceptible to class-wide

 proof.” Id. at 1355. Put differently, Plaintiff must identify a common contention whose

 “truth or falsity will resolve an issue that is central to the validity of each one of the

 claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

         Here, the same written contract was executed by each class member, and each

 class member’s rescission (Count One); breach of contract (Count Two); breach of

 implied covenant of good faith and fair dealing (Count Three) and unjust enrichment


 6
  Plaintiff’s Motion to Compel, to the extent it pertains to all of Campus Advantage’s Florida Student
 Properties has been deferred until a ruling on Class Certification. [Doc. 58]
                                                    14
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 15 of 22 PageID 884




 (Count Four) claims arise out of rights conveyed by those contracts. Each class

 member resided in Campus Advantage’s Florida Student Properties; each class

 member contracted for the building’s student housing qualities and amenities; and

 each class member was deprived of those qualities and amenities, which became

 unsafe and dangerous due to the COVID-19 pandemic.

       While some Class Members were able to pay rent during the early months of

 the pandemic, some did not but were nonetheless subjected to collection harassment.

 Identifying those circumstances will not be particularly difficult, and can be established

 by the Defendants’ records or by supplemental information from each class member,

 if necessary.

       At bottom, the common questions pertinent to Count One (rescission) include

 the following. By depriving the Plaintiffs and all Class Members of the benefits of the

 dormitory-living at Campus Advantage’s Florida Student Properties, did the Campus

 Advantage equitably breach its obligations? Did the Campus Advantage’s inability and

 failure to provide its student-centered services frustrate the purpose of the housing

 contracts? And, given the COVID-19 pandemic and the severe restrictions on activities

 that form the basis of the services available at Campus Advantage’s Florida Student

 Properties, were the contractual obligations impossible to perform?

       For Count Two, did Campus Advantage breach their contract with Plaintiffs

 and Class Members by closing the amenities and canceling services specifically

 contemplated in the agreement between the parties?

       For Count Three, did Campus Advantage breach the implied covenant of good
                                            15
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 16 of 22 PageID 885




 faith and fair dealing by: (1) asserting that remaining in dormitories during a pandemic

 was a reasonable option; (2) representing itself as a private dormitory and then

 claiming Plaintiffs and Class Members were not entitled to refunds when the schools

 closed; and (3) refusing to return unused funds?

       For Count Four, was Campus Advantage unjustly enriched by retaining rent

 and fee payments despite the fact it closed its facilities and could not provide the

 services for which Plaintiff and the Class Members paid?

       For Count Five, did Campus Advantage commit conversion when Plaintiffs

 and Class Members were deprived of the money and value they paid (or the students

 on whose behalf they paid for) for their right to the services and amenities provided in

 the lease agreement?

       For Count Six, did receiving money in the form of room, board, and fee

 payments that was intended to be used for the benefit of Plaintiffs and the Class and

 then failing to give back or refund the wrongfully obtained money and fees to Plaintiffs

 and the Class constitute money had and received?

       Last, for Count Seven, did the Campus Advantage’s demands for payment

 despite the closures constitute demands for payment of an illegitimate debt? And based

 upon the totality of circumstances, were Defendant’s collection demands harassing?

       Each sub class member also has common questions of law or fact as to Counts

 Eight and Nine (FCCPA and FDCPA), such as did BYL Collection’s conduct

 constitute harassment?

       These common questions can be answered as to all Class Members, and their
                                           16
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 17 of 22 PageID 886




 resolution can determine the validity of all claims thus satisfying the commonality

 requirement.

        3.      Rule 23(a)(3) – The Plaintiff’s claims are typical of those of class and
                sub Class Members.

      “The focus of typicality is whether the class representative’s interest is aligned

 enough with the proposed Class Members to stand in their shoes for purposes of the

 litigation and bind them in a judgment on the merits.” Palm Beach Golf Center-Boca, Inc.

 v. Sarris, 311 F.R.D. 688, 696 (S.D. Fla. 2015). “Class Members’ claims need not be

 identical to satisfy the typicality requirement; rather, there need only exist a sufficient

 nexus . . . between the legal claims of the named class representatives and those of

 individual Class Members to warrant class certification.” Ault v. Walt Disney World Co.,

 692 F.3d 1212, 1216 (11th Cir. 2012) (cleaned up). “This nexus exists ‘if the claims or

 defenses of the class and the class representative arise from the same event or pattern

 or practice and are based on the same legal theory.’” Id. “‘The typicality requirement

 may be satisfied despite substantial factual differences . . . when there is a strong

 similarity of legal theories.’” Williams, 568 F.3d at 1357 (alteration in original).

      Here, just like the student Plaintiffs, each Putative Student Class Member moved

 out of Campus Advantage’s Florida Student Properties early because of COVID-19

 and every Plaintiff and class member suffered the same harms because of Campus

 Advantage’s conduct which Defendant admits was uniformed across its Florida

 properties and “all resident files were handled in a consistent manner.” (Ex. B at,

 157:16-17; 161:23-162:1; 162:3-163:7). Further, every class member’s claim hinges on

                                             17
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 18 of 22 PageID 887




 the application of the same contract, which makes this action especially well-suited for

 class resolution. 1 Newberg on Class Actions § 3:37 (5th ed.) (“In class actions based

 on contractual provisions, the proposed class representative’s claims are generally held

 to be typical of the Class Members’ claim where all arise out of the same general

 contract.”).

       Similarly, each sub class member was harassed by BYL Collection’s debt

 collection tactics in attempting to collect a debt the Spatz Plaintiffs and sub Class

 Members did not owe.

        4.      Rule 23(a)(4) – Plaintiffs are an adequate representative of the class.

       Adequacy under Rule 23(a)(4) “encompasses two separate inquiries: (1) whether

 any substantial conflicts of interest exist between the representatives and the class; and

 (2) whether the representatives will adequately prosecute the action.” Valley Drug Co.

 v. Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003). “Adequacy exists where

 the named plaintiff shares common interests with the Class Members and seek the

 same type of relief for themselves as for the class.” In re Checking Account Overdraft Litig.,

 307 F.R.D. 656, 672 (S.D. Fla. 2015).

        Here, the named Plaintiffs have no interests that conflict with the Class or Sub

 Class Members, and his counsel is experienced in prosecuting class actions. (Plaintiff

 counsel’s Declarations, Exhibit E). The adequacy requirement is met.

  C.    The Rule 23(b)(3) requirements are met.




                                              18
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 19 of 22 PageID 888




        Plaintiffs must also satisfy Rule 23(b)(3) by establishing that (1) common

 questions of law or fact predominate over questions affecting only individual Class

 Members, and (2) a class action is superior to other available methods of fairly and

 efficiently adjudicating the case. See Id. Each factor is discussed below.

        1.       Common questions predominate over individual questions.

        Rule 23(b)(3) requires a finding “that the questions of law or fact common to

 the Class Members predominate over any questions affecting only individual

 members[.]” “It is not necessary that all questions of fact or law be common, but only

 that some questions are common and that they predominate over individual

 questions.” Klay v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir.2004). “Whether an

 issue predominates can only be determined after considering what value the resolution

 of the class-wide issue will have in each class member’s underlying cause of action.

 Common issues of fact predominate if they have direct impact on every class member's

 effort to establish liability and on every class member's entitlement to relief.” Id.

 (cleaned up).

        Here, the only real individualized issues concern damages — for example, one

 class member may have paid rent for April and May, while another paid April and did

 not make the payment for May. These small, easily identifiable, distinctions lend

 themselves perfectly to class treatment. The fact that “individualized determinations

 [may be] necessary to determine the extent of damages allegedly suffered by each

 plaintiff . . . is insufficient to defeat class certification under Rule 23(b)(3). Numerous

 courts have recognized that the presence of individualized damages issues does not
                                             19
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 20 of 22 PageID 889




 prevent a finding that the common issues in the case predominate.” Id. Moreover,

 with regards to the sub-class, what is sought is statutory damages and therefore no

 individualized issues exist.

        2.     A class action is superior to other forms of adjudication.

        Finally, Rule 23(b)(3) requires a finding “that a class action is superior to other

 available methods for fairly and efficiently adjudicating the controversy.” This inquiry

 focuses on the relative advantages of a class action suit over whatever other forms of

 litigation might be realistically available to the plaintiffs. Proper superiority analysis

 considers “the relative advantages of a class action suit over whatever other forms of

 litigation might be realistically available to the plaintiffs.” Sacred Heart Health Sys., Inc.

 v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1184 (11th Cir. 2010).

        Here, the only other form of litigation potentially available is individual

 lawsuits. But these cases, which involve individual damages in the range of a few

 thousand dollars, are prohibitively expensive and most likely would not be brought.

 Despite thousands and thousands of students and families being out similar damages

 undersigned is aware of an individual lawsuit to recover these monies. The class action

 device was intended to “vindicat[e] . . . the rights of groups of people who individually

 would be without effective strength to bring their opponents into court at all.” Amchem

 Prods., Inc. v. Windsor, 521 U.S. 591, 617 (1997); see also Carriuolo v. General Motors Co.,

 823 F.3d 977, 989 (11th Cir. 2016) (superiority met where “individual claims may be

 too small for a separate action by each class member”). This case is either brought as

 a class action, or in all likelihood never brought.
                                              20
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 21 of 22 PageID 890




         Regarding the enumerated Rule 23(b)(3) factors, Plaintiffs are not aware of

 other actions by or against Class Members, which demonstrates that the Class

 Members have little interest in individually controlling the prosecution of the action.

 Rule 23(b)(3)(A) & (B)). Bringing this action in this forum is desirable and there is no

 competing forum, given the lack of any other actions. (Rule 23(b)(3)(C)). As discussed

 infra, the management of the action presents no insurmountable administrative

 difficulties (Rule 23(b)(3)(D)). And even if it did, “[a]dministrative feasibility will

 rarely, if ever, be dispositive,” Cherry, 986 F.3d at 1306, because those concerns always

 involve a comparison between a class resolution and alternatives — and here there are

 none.

         Given the low dollar damages in individual cases, particularly with regard to

 the sub class, the Class Members’ claims will either be resolved through this class

 action, or families will be forever deprived of this equity. Without a class, resolution

 will not happen, saddling Putative Class Members with illegitimate debt as they start

 their lives and careers. This action provides the vehicle to resolving the question of

 whether Class Members are obligated to pay Campus Advantage for services they

 could not provide safely and did not provide and whether the Sub Class Members were

 subject to debt collection harassment.

                                       Conclusion

         For these reasons, Plaintiffs respectfully request this Honorable Court to grant

 their motion.

                                          Respectfully submitted,
                                            21
Case 8:20-cv-02651-KKM-TGW Document 69 Filed 08/02/21 Page 22 of 22 PageID 891




                                          /s/ Amanda J. Allen
                                          Amanda J. Allen, Esq.
                                          Florida Bar No. 0098228
                                          William “Billy” Peerce Howard, Esq.
                                          Florida Bar No. 0103330
                                          THE CONSUMER PROTECTION FIRM, PLLC
                                          401 E. Jackson Street, Suite 2340
                                          Tampa, Florida. 33602
                                          Telephone: (813) 500-1500
                                          Facsimile: (813) 435-2369
                                          Amanda@TheConsumerProtectionFirm.com
                                          Billy@TheConsumerProtectionFirm.com
                                          Attorneys for Plaintiff


                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 2, 2021 I electronically filed the

  foregoing with the Clerk of Court using the Court’s CM/ECF system, which will

  automatically send electronic notification to all parties of record.



                                          /s/ Amanda J. Allen
                                          Amanda J. Allen, Esq.




                                            22
